Citation Nr: 1022878	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral shin 
disability.

6.  Entitlement to service connection for a skin condition of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 2002 to July 
2006.  

The bilateral knee, hearing loss, and tinnitus claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2007 rating decision of the RO in St. Louis, 
Missouri, which, in relevant part, denied the claims.  The 
bilateral hip, shin and skin disability claims come before 
the Board from an October 2007 rating decision by the same 
RO.

The appellant also initiated an appeal of a claim for service 
connection for a back disability.  That claim was granted in 
a June 2008 rating decision.  The appellant did not express 
disagreement with that decision.  The matter is no longer on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand the appellant's claims for additional 
development.

The appellant's June 2008 and March 2009 Form 9's contain a 
statement indicating that the appellant had been disqualified 
from returning to active duty due to his back, hips and 
knees.  There is no documentation of this in the claims file. 
This statement placed VA on notice of a possible physical 
examination of the appellant in Federal possession which may 
be relevant to his hip and knee claims.  VA is obligated to 
obtain such records, to include any outstanding Reserve 
records.  See 38 C.F.R. § 3.159(c)(2009).  The Board also 
remands the bilateral shin, bilateral hearing loss, and  
tinnitus claims to determine whether relevant evidence exists 
for those claims as well.  

The Board must also remand the skin disability claim as well.  
The appellant perfected the appeal with a March 2009 Form 9.  
He submitted additional private treatment records at that 
time, which included blood panel results and notations 
indicating the presence of scleroderma.  These records are 
from a private medical group, from which there are no other 
records.  Evidence received after certification of the appeal 
may be considered by the Board in the first instance if the 
veteran waives his right to initial consideration by the 
Agency of Original Jurisdiction.  38 C.F.R. § 20.1304 (2009).  
The RO did not, however, certify this appeal until August 
2009.  The evidence in question was received prior to that 
date.  The waiver provision does not apply.  See id.  The 
evidence must be considered by the RO in the first instance.  
See 38 C.F.R. § 19.37 (2009).  The Board must remand the 
claim.  

The Veterans Claims Assistance Act, in part, requires VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
appellant's and VA's respective responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As these private treatment records are 
dated January 2009, the RO should ensure that the appellant 
is aware that relevant records should be submitted for 
consideration and remind him that VA may obtain such records 
on his behalf, providing him with an authorized consent form 
to do so.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the NPRC and any 
other appropriate agency to request the 
complete service records of the appellant, 
to obtain any physical evaluations or 
treatment records following his separation 
from service in July 2006.  The RO should 
search any other appropriate records 
repository to which pertinent service 
records may have been sent.  The 
appellant's reserve service dates should 
also be verified.  As set forth in 38 
U.S.C.A § 5103A(b)(3) and 38 C.F.R. § 
3.159(c)(2), the RO should continue its 
efforts to locate such records until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  The 
appellant should be notified of the 
attempts to locate the service records in 
question, as well as any further action to 
be taken.  All records and responses 
received should be associated with the 
claims file.

2.  Ask the appellant to identify any 
treatment providers and locations of any 
private skin treatment he has received 
since August 2006, and associated records 
of treatment and evaluation.  Inform him 
that he may submit any such records 
himself, or authorize VA to obtain the 
records on his behalf.  Obtain any such 
records so identified and authorized.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


